DETAILED ACTION
Claims 1-12 and 14 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following terms are not clearly understood:
Claim 1 recites, “a management device for managing a data model”. It is unclear from the rest of the claim how the “managing a data data model”. However, this recitation does not relate to any managing of a “data model” and no additional management of a “data model” is indicated. 
Claim 1 recites “when the calculation uses the values of multiple pieces of the real resource information and the time points at which the values are collected, by the collector, from the devices associated with the multiple pieces of the real resource information fail to match, the real resource information acquirer causes the collector to collect the values again from the devices associated with the multiple pieces of the real resource information”. It is unclear what is meant by this limitation. It is unclear what type of information is used for the matching in order to determine failure. The conditional claim language appears to state “when the calculation uses … the real resource information and the time points at which the values are collected … from the devices associated with … the real resource information fail to match”. It is unclear whether the limitation is matching the real resource information with the time points at which the values are collected. If this is the case, it is unclear how such information would not match. The Specification at [0110] supports the matching of time points to one another but it is unclear whether this is the intent of Claim 1. 
Claim 6 recites, “the virtual resource information acquirer causes the calculator to perform the calculation with values of the plurality of from the device at time points matching one another to acquire the value of the virtual resource information”. It is unclear what is meant by “at time points matching one another”. Data that is collected at time points is typically collected at different/discrete time points that are unique to the time at which the data is collected. Therefore, it is unclear in what way different/unique time points could match one another. 
Claims 12 and 13 are rejected for the same reasons given as claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobuchi et al. (US PG Pub No. US 2019/0025807 A1) in view of Ito et al. (UG PG Pub No. US 2018/0003543 A1).
Kobuchi was disclosed in IDS dated 06/23/2021.

Regarding claim 1, Kobuchi teaches a management device for managing a data model including real resource information associated with a device connected to a 
a receiver to receive an acquisition request generated based on the data model to acquire the value of the real resource information or a value of the virtual resource information ([0051]; [0057]);
a calculator to perform the calculation ([0049]);
a real resource information acquirer to acquire the value of the real resource information by causing a collector to collect a value from the device associated with the real resource information ([0049]; [0053]);
a virtual resource information acquirer to acquire the value of the virtual resource information by causing the calculator to perform the calculation using the value of the real resource information ([0049]; [0053-54]; wherein a calculation process such as a filtering process of eliminating noise of the like for the measurement data is performed [Examiner’s Note: The specification defines the virtual resource information as a calculation performed on the real resource information in [0035] and Fig 4 of the Specification]); and
a responder to return, in response to the receiver receiving the acquisition request for the real resource information, a response including the value of the real resource information acquired by the real resource information acquirer to a requester of the acquisition request, and to return, in response to the receiver receiving the acquisition request for the virtual resource information, a response including the value of the virtual resource information acquired by the virtual resource information acquirer to 
Kobuchi does not teach when the calculation uses the values of multiple pieces of the real resource information and the time points at which the values are collected, by the collector, from the devices associated with the multiple pieces of the real resource information fail to match, the real resource information acquirer causes the collector to collect the values again from the devices associated with the multiple pieces of the real resource information.
It is old and well known to collect values again as part of error processing such as when information fails to match. For example, Ito teaches acquiring data again as part of error processing ([0203]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to collect the values again from the devices associated with the multiple pieces of the real resource information. One would be motivated by the desire to mitigate error as taught by Ito.

Regarding claim 2, Kobuchi teaches a setting requester to receive, from a first user, a setting request for setting a definition of the calculation ([0064], wherein an API is used for designating conditions).

Regarding claim 3, Kobuchi teaches the definition of the calculation is at least one of a function or a script describing processing performed by the management device, and the function and the script include the value of the real resource information as an input ([0054]; [0073]).

Regarding claim 4, Kobuchi teaches a data model constructor to construct the data model based on an operation performed by the first user ([0076-77]), wherein the data model constructor includes a display to display the data model ([0077-78]), and the setting requester ([0079]).

Regarding claim 5, Kobuchi teaches the virtual resource information acquirer causes the real resource information acquirer to acquire the value of the device associated with the real resource information included in the calculation ([0049]; [0053-54]).

Regarding claim 6, Kobuchi teaches for the calculation using a plurality of pieces of the real resource information, the virtual resource information acquirer causes the calculator to perform the calculation with values of the plurality of pieces of the real resource information collected by the collector from the device at time points matching one another to acquire the value of the virtual resource information ([0053-54]).

Regarding claim 7, Kobuchi teaches an instructor to cause the real resource information acquirer to acquire the value of the real resource information in response to the receiver receiving a request for the real resource information, and to cause the virtual resource information acquirer to acquire the value of the virtual resource information in response to the receiver receiving a request for the virtual resource information ([0051]; [0057]).

Regarding claim 8, Kobuchi teaches a storage to store the value of the real resource information and the value of the virtual resource information ([0055]),
wherein the real resource information acquirer causes the collector to collect a value from the device in predetermined cycles, and registers the collected value to the storage as the value of the real resource information ([0053-54]),
in response to the value being collected in the predetermined cycles, the virtual resource information acquirer causes the calculator to perform the calculation with the collected value, and registers a calculation result of the calculation to the storage as the value of the virtual resource information ([0053-54]), and
in response to the receiver receiving the acquisition request for the real resource information, the responder returns a response including the value of the real resource information for the acquisition request with reference to the storage, and in response to the receiver receiving the acquisition request for the virtual resource information, the responder returns a response including the value of the virtual resource information for the acquisition request with reference to the storage ([0053-54]) .

Regarding claim 9, Kobuchi teaches an application device including
an acquisition requester to receive the acquisition request from a second user (Fig 2, [0086]), and transmitting the acquisition request to the receiver, and
a data processor to process the value included in the response returned from the responder in response to the acquisition request ([0055]).

Regarding claim 10, Kobuchi teaches the collector for collecting a value from the device ([0049]; [0053]).

Regarding claim 11, Kobuchi teaches wherein the device includes a device managed by another management device different from the management device (Fig 2).

Regarding claims 12 and 14, they are the system and non-transitory computer-readable recording medium claims of claims 1 and 4 above. Therefore, they are rejected for the same reasons as claims 1 and 4 above. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C WAI whose telephone number is (571)270-1012. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/Eric C Wai/            Primary Examiner, Art Unit 2195